COX, Judge
(concurring in the result):
I concur in the result. I also concur, wholeheartedly, in Chief Judge Everett’s analysis of the facts of this case as presented in Part I of his opinion. I just want to make it clear, however, that I do not perceive any evil or potential adverse effects on counsel merely because counsel’s superior sits as the Article 32 Investigating Officer (IO). Article 32, Uniform Code of Military Justice, 10 U.S.C. § 832. To the contrary, I can see a benefit to the accused — i.e., where the Article 32 IO has great confidence and trust in the legal and forensic abilities of the counsel whom he supervises. But, more importantly, I am satisfied that the safeguards inherent in our system of justice under the Uniform Code will adequately protect the remote possibility that the superior-subordinate relationship would affect defense counsel’s representation of the accused.
The question that should be decided on a case-by-case basis is whether there has been actual abuse of his role as an Article 32 IO, or whether counsel has been unable to perform effectively his role by virtue of the relationship. These are not perceptions but articulated facts, the same sort of facts which render any Article 32 procedure defective.
Our system of military justice is working well. The President of the United States and the Congress have, again and again, demonstrated their concern over military justice to such an extent that we now have competent, certified counsel participating in every special and general court-martial. We have an independent military judge to insure a fair proceeding. We have post-trial reviews which we thoroughly scrutinize. We have competent appellate counsel who comb every record for even a hint of error. I am not willing to tamper with the system *67by suggesting changes to the system that will impede the full utilization of the limited number of trained military lawyers available to a convening authority. I want to encourage the use of lawyers as Article 32 investigating officers, not discourage it.
We also should be extremely careful in establishing, or even suggesting, any rules which would require recusal by Article 32 investigating officers (or judges) or disqualification by counsel on mere assertions based upon perceptions or feelings rather than an actual showing of operative facts.
Under the facts of this case, the issue was a specious one. There may well be a case wherein the Article 32 investigation is tainted by the relationship of the investigating officer to counsel, but I want to see facts and circumstances which prove that taint before I act.